DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
Claims 1, 3, 7 and 9 have been amended.  Claims 1-11 and 14-20 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775932 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a process for making a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant and a secondary antioxidant, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 932 claims the same composition thereof, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 932 is prima facie obvious over instant claims 1-11 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a process for making a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant and a secondary antioxidant, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 962 claims the same tackifier composition in a hot melt packaging adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 962 is prima facie obvious over instant claims 1-11 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a process for making a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant and a secondary antioxidant, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 980 claims the same tackifier composition in a hygiene hot melt adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 980 is prima facie obvious over instant claims 1-11 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a process for making a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant and a secondary antioxidant, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 948 claims the same tackifier composition in a product assembly hot melt adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 962 is prima facie obvious over instant claims 1-11 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 2, -11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-213073 in view of Davis (US 3,622,551), Merrill (US 5,652,308), Godfrey (US 4,164,427), Ahner (US 4,683,268), and/or Peck (US 5,177,133), and further in view of CN 104448141.  For convenience, the machine translated English language equivalents of JP ‘073 and CN ‘141 will be cited below.
JP ‘073 exemplifies preparing a tackifying hydrocarbon resin, steam distilling the final composition at 240ºC, and adding 0.3 phr (0.3 wt%) bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) into the melt (Example 1).
JP ‘073 teaches that a phenolic antioxidant can be used in combination, teaching that the amount of piperidyl group-containing compound should be 50-100% by weight based on the total amount of antioxidants.
Irganox 1010, which is the same as applicants’ formula (C-IV), is a well-known antioxidant used in the art to stabilize tackifiers and adhesives, as taught by Davis and Ahner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of Tinuvin 770 and Irganox 1010 as the antioxidants in JP ‘073, as JP ‘073 suggests the combination of Tinuvin 770 and a phenolic antioxidant, and Irganox 1010 is used in the art as a phenolic antioxidant in tackifiers/adhesives, as taught by Davis and/or Ahner.
Additionally, while JP ‘073 teaches adding the stabilizers after distillation, Davis teaches adding a phosphite stabilizer prior to distillation (col. 3, ll. 63-72), Merrill teaches adding antioxidants to tackifiers prevent degradation during distillation (col. 18, ll. 10-14), and JP ‘073 does not particularly limit when the stabilizers can be added, so long as the polymer is present as a melt.  Applicants note that the resin is in a molten state during polymerization and before a separate step of VOC removal.  See the arguments filed June 6, 2022, p. 24. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added part of the antioxidant/hindered amine blend prior to VOC removal (distillation) and part of the antioxidant/hindered amine blend after VOC removal, as this method is used in the art and these stabilizers are taught to provide protection against heat, where the tackifier is exposed to heat during heat distillation and after, as they are added hot melt adhesives.
JP ‘073 does teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including vacuum and steam distillation.  
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, where the addition of the at least two antioxidants can be carried out at any time after polymerization.
JP ‘073 suggests this method; therefore, JP ‘073 would be expected to possess the claimed levels of individual VOC content, as applicants disclose similar methods for reducing such VOCs.
JP ‘073 in view of Davis, Merrill and/or Ahner is prima facie obvious over instant claims 1, 14 and 15.
Note applicants claim bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) as a suitable secondary antioxidant and tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (Irganox 1010) as a suitable secondary antioxidant.
As to claim 2, JP ‘073 uses a blend of 20-90 wt% C5 aliphatic diolefin and 5-80 wt% aromatic monoolefin, suggesting a C5/C9 thermoplastic resin.
As to claims 3 and 4, JP ‘073 does not limit the type of phenolic antioxidant, and Peck teaches suitable phenolic antioxidants for stabilizing tackifiers to include Irganox 1010, as well as octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (CV), 2 2'-ethylidene bis(4 6-di-tert-butylphenol) (CXVII), 2,4,6-tris(3,5-di-tert-butyl 4-hydroxybenzyl)-1,3,5-trimethylbenzene (CVI), and  2,4-bis(n-octylthio)-6-(4-hydroxy-3,5-di-t-butylanilino)-1,3,5-triazine (Irganox 565) (col. 5, ll. 18-34), which is a secondary arylamine, as the secondary amine is functionalized with an amino group.
Therefore, using the any of the above described antioxidants as the phenolic antioxidant is prima facie obvious, as these are known hindered phenolic used in the art for stabilizing tackifiers.
As to claims 5 and 7, Davis teaches C12-C20 dialkylthiodipropionate as a synergist with Irganox 1010.  Using a combination of Irganox 1010, didodecyl thiodipropionate synergist and Tinuvin 770 as the stabilizers is prima facie obvious.
Claims 6 and 8 can be rejected, as claims 6 and 8 only limit the secondary antioxidant when it is a phosphite or a hydroxyl amine, where claim 5 from which they depend list these as alternatives to the phosphites.
As to claim 9, JP ‘073 teaches suitable HALs to include bis(1,2,2,6,6-pentamethyl-4-piperidinyl)butyl (3,5-ditertbutyl-4-hydroxybenzyl malonate) (AII) (p. 7, [0029]).
As to claims 10 and 11, JP ‘073 teaches that a phenolic antioxidant can be used in combination, teaching that the amount of piperidyl group-containing compound should be 50-100% by weight based on the total amount of antioxidants, where the antioxidant is present in an amount of up to 5 parts.  Therefore, choosing the piperidyl group-containing compound in an amount of 0.3 wt%, as above, in combination with 0.1 wt% Irganox 1010 and 0.1 wt% dilauryl dithiopropionate is prima facie obvious, as the piperidyl group-containing compound is at least 50 wt% of the total amount of antioxidants, and the total amount of antioxidant is within the range suggested by JP ‘073, as Godfrey teaches that a combination of 0.1 wt% C12-C20 dialkylthiodipropionate and 0.1 wt% hindered phenol is suitable for stabilizing tackifiers.
As to claims 16 and 18, steam stripping requires the use of a counter current contacting device, as steam is introduced and vapors are leaving, creating a counter current.
As to claim 17, JP ‘073 exemplifies removing the solvent by way of steam stripping.  CN ‘141 teaches that piperylene (1,3-pentadiene) can also be polymerized by aluminum chloride, followed by removal of the catalyst and steam stripping under vacuum at 0.09 MPa (900 mbar).  Therefore, applying a vacuum during steam stripping in JP ‘073 is prima facie obvious, as CN ‘141 teaches that this is a suitable method for isolating piperylene resins after polymerization.

Claim Rejections - 35 USC § 103
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-274191, as supplied in the IDS filed June 27, 2022, in view of JP 2003-213073 in view of Davis (US 3,622,551), Merrill (US 5,652,308), and Peck (US 5,177,133), and further in view of CN 104448141.    For convenience, the machine translations of JP ‘191, JP ‘073 and CN ‘141 will be cited below.
JP ‘191 exemplifies preparing a tackifying hydrocarbon resin by polymerization, steam distilling the final composition at 240C, and adding 0.5 phr of an anti-aging agent blend into the melt (Example 1).
JP ‘191 teaches the anti-aging agents to include a phosphorus-based anti-aging agent, a hindered phenol-based anti-aging agent and/or a hindered amine-based anti-aging agent (p. 9, [0041]). 
JP ‘191 teaches the phosphorus-based anti-aging agents to include bis(2,4-di-tert-butyl-6-methylphenyl)-ethyl-phosphite (p. 10, [0042]), the hindered phenol-based anti-aging agent to include 2,2’-ethylidene bis(4,6-di-tbutyl-phenol) (CXVII), and the hindered amine based anti-aging agent to include bis(1,2,2,6,6-pentamethyl-4-piperidinyl)butyl(3,5-ditert-butyl-4-hydroxybenzyl)malonate (AII).
JP ‘191 actually cites JP ‘073 in the background, teaching that JP ‘073 teaches an improvement in color tone by the incorporation of an antioxidant having a 2,2,6,6-tetraalkyl-4-piperidyl group ion a petroleum-based hydrocarbon resin, further teaching a desire to further improve the petroleum-based resins of JP ‘073.  JP ‘073 exemplifies preparing a tackifying hydrocarbon resin, steam distilling the final composition at 240ºC, and adding 0.3 phr (0.3 wt%) bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) into the melt (Example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used one of the hindered amine stabilizers of JP ‘073 in JP ‘191 OR it would have been obvious to have added a phosphorus-based antiaging agent and a hindered phenolic antiaging agent in combination with the hindered amine of JP ‘073, as JP ‘191 teaches further improvements on the petroleum based resins.
JP ‘191 nor JP ‘073 teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including vacuum and steam distillation.  
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, where the addition of the at least two antioxidants can be carried out at any time after polymerization.
JP ‘191 and JP ‘073 suggests this method; therefore, JP ‘191 and JP ‘073 would be expected to possess the claimed levels of individual VOC content, as applicants disclose similar methods for reducing such VOCs.
JP ‘191 in view of JP ‘073 OR JP ‘073 in view of JP ‘191 is prima facie obvious over instant claim 20.


As to claim 1, JP ‘191 specifically teaches adding the combination of a phosphorus-based anti-aging agent, a hindered phenol-based anti-aging agent and/or a hindered amine-based anti-aging agent after steam distillation; however, JP ‘073 only requires that the hindered amine stabilizer to be added to the polymer melt, which is obtained after polymerization has been carried out.
Davis teaches adding a phosphite stabilizer prior to distillation (col. 3, ll. 63-72), Merrill teaches adding antioxidants to tackifiers prevent degradation during distillation (col. 18, ll. 10-14), and JP ‘073 does not particularly limit when the stabilizers can be added, so long as the polymer is present as a melt.  Applicants note that the resin is in a molten state during polymerization and before a separate step of VOC removal.  See the arguments filed June 6, 2022, p. 24. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added part of the antioxidant/hindered amine blend prior to VOC removal (distillation) and part of the antioxidant/hindered amine blend after VOC removal, as this method is used in the art and these stabilizers are taught to provide protection against heat, where the tackifier is exposed to heat during heat distillation and after, as they are added hot melt adhesives.
JP ‘191 in view of JP ‘073 OR JP ‘073 in view of JP ‘191 is prima facie obvious over instant claims 1, 3, 5, 6, 9, 14 and 15.

As to claim 2, JP ‘073 uses a blend of 20-90 wt% C5 aliphatic diolefin and 5-80 wt% aromatic monoolefin, suggesting a C5/C9 thermoplastic resin and JP ‘191 exemplifies the preparation of a C5 resin (cyclopentene and pentadiene), teaching the optional inclusion of a styrene monomer (p. 7, [0030]), suggesting a C5/C9 resin.
As to claim 4, JP ‘073 does not limit the type of phenolic antioxidant, and Peck teaches suitable phenolic antioxidants for stabilizing tackifiers to include Irganox 1010, as suggested by JP ‘191, as well as octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (CV), 2 2'-ethylidene bis(4 6-di-tert-butylphenol) (CXVII), 2,4,6-tris(3,5-di-tert-butyl 4-hydroxybenzyl)-1,3,5-trimethylbenzene (CVI), and  2,4-bis(n-octylthio)-6-(4-hydroxy-3,5-di-t-butylanilino)-1,3,5-triazine (Irganox 565) (col. 5, ll. 18-34), which is a secondary arylamine, as the secondary amine is functionalized with an amino group.
Therefore, using the any of the above described antioxidants as the phenolic antioxidant is prima facie obvious, as these are known hindered phenolic used in the art for stabilizing tackifiers.
Claims 7 and 8 can be rejected, as claims 7 and 8 only limit the secondary antioxidant when it is a thioether or hydroxyl amine, where claim 5 from which claims 7 and 8 depend, list thioethers and hydroxyl amines as alternatives to the organophosphites.
As to claims 10 and 11, JP ‘191 teaches the inclusion of 0.1-1 phr phenolic anti-aging agent and/or hindered amine anti-aging agent, where the ratio of phosphorus-based anti-aging agent to the phenolic anti-aging agent and/or hindered amine anti-aging agent is preferably 1:5 to 5:1.  
JP ‘073 teaches that a phenolic antioxidant can be used in combination, teaching that the amount of piperidyl group-containing compound should be 50-100% by weight based on the total amount of antioxidants, where the antioxidant is present in an amount of up to 5 parts.  
Therefore, choosing the piperidyl group-containing compound in an amount of 0.3 wt%, as above, in combination with 0.1 wt% hindered phenolic anti-aging agent and 0.1 wt% phosphorous containing antiaging agent is prima facie obvious, as the piperidyl group-containing compound is at least 50 wt% of the total amount of antioxidants, and the total amount of antioxidant is within the range suggested by JP ‘073.
As to claims 16 and 18, steam stripping requires the use of a counter current contacting device, as steam is introduced and vapors are leaving, creating a counter current.
As to claim 17, JP ‘191 and JP ‘073 exemplify removing the solvent by way of steam stripping.  CN ‘141 teaches that piperylene (1,3-pentadiene) can also be polymerized by aluminum chloride, followed by removal of the catalyst and steam stripping under vacuum at 0.09 MPa (900 mbar).  Therefore, applying a vacuum during steam stripping in JP ‘191 or JP ‘073 is prima facie obvious, as CN ‘141 teaches that this is a suitable method for isolating piperylene resins after polymerization.
As to claim 19, Merrill teaches a method for preparing a tackifier from an alpha-olefin and cyclic monomer, exemplifying the polymerization of such, followed by quenching, filtering, and concentrating on a rotary evaporator, and removing the unreacted cyclic monomer under vacuum (180°C), where 0.1 wt% a phenolic antioxidant was added as a stabilizer to prevent degradation during the vacuum distillation step (col. 12, Example 10).  Therefore, using a rotary evaporator followed by vacuum distillation in place of steam distillation in JP ‘191 and JP ‘073 is prima facie obvious, as Merrill teaches that this is also a suitable method for removing solvents and unreacted monomers.

Response to Arguments
Applicants arguments filed September 28, 2022 have been addressed in the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766